 

Exhibit 10.19

 

 

Executive Benefit Restoration Plan of

 

Old Dominion Electric Cooperative

REA #:  47052

 

Tax-Exempt Cooperative

 

 

 

Intent and Construction.  This Plan is intended to be an unfunded and unsecured
plan sponsored and maintained by the Cooperative primarily for the purpose of
providing deferred compensation for a select group of management or highly
compensated employees of the Cooperative.

 

1.Definitions.  In addition to terms defined in quotations in parentheticals,
the following definitions shall apply for purposes of the Plan:

 

“401(k) Plan” means the qualified defined contribution pension plan adopted by
the Cooperative that sponsors this EBR.

 

“Actuarial Equivalent” means a benefit of equivalent present value as of the
date payment commences to a stated benefit value under the Plan, determined in
accordance with Section 21 of the Retirement Security Plan (“RS Plan”) (or
successor provision); or, if the Cooperative does not sponsor the RS Plan,
“Actuarial Equivalent” shall be determined in accordance with the description of
Actuarial Equivalent in any addendum to this EBR.

 

“Addendum” means the attachment to this plan document that describes the
eligible plan participants, the dates upon which the substantial risk of
forfeiture lapses, the benefit to be restored and the calculation methodology
for determining the amount of benefit to be restored under this plan.

 

“Beneficiary” shall mean the beneficiary of a Participant designated pursuant to
Section 8(c).  

 

“Board” means the Board of Directors of the Cooperative.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Disability” or Disabled” means the following conditions are met:

 

 

(a)

If the Cooperative participated in the RS Plan:

 

i.

The Participant satisfies the requirements necessary for the receipt of total
disability benefits under the Long-Term Disability Plan for Employees of NRECA
Member Systems (the “LTD Plan”), as the LTD Plan may be amended from time to
time (whether or not the Cooperative for whom the Participant was employed
actually participates in the LTD Plan); and

 

 

ii.

The Participant has continued to make participant contributions to the RS Plan,
if required, for the six-month period commencing with the first day of the month
coincident with or next following the date his or her active employment ceased.




2

 

--------------------------------------------------------------------------------

 

 

 

(b)

If the Cooperative does not participate in the RS Plan, “Disability” or
“Disabled” shall be determined in accordance with the description of Disability
in any addendum to this EBR.  

 

“EBR” or the “Plan” means this Executive Benefit Restoration Plan of the
Cooperative.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended, including regulations and applicable authorities promulgated
thereunder.

 

“Final Average Salary” means the same as the definition of Final Average Salary
of Paragraph 2.13 of the RS Plan (or successor provision) or, if the Cooperative
does not sponsor the RS Plan, “Final Average Salary” shall be determined in
accordance with the description of Final Average Salary contained in any
addendum to the EBR as provided by the Cooperative to NRECA.

 

“Initial Vesting Date” means the date on which the substantial risk of
forfeiture first lapses and shall be elected on any Addendum.  After May 1, 2019
each new Participant’s Initial Vesting Date shall be set on the first business
day of the calendar year following the Participant’s tenth anniversary as a
participant in the Plan.

 

“NRECA” means the National Rural Electric Cooperative Association.

 

“Normal Retirement Date” means the date designated by the Cooperative in its RS
Plan Adoption Agreement.

 

“Participant” means an employee of the Cooperative designed by the Cooperative’s
Board as a member of a select group of management or highly compensated
employees who has been designated as an eligible participant in the EBR.

 

“Pension Limitation” is defined on any Addendum to this Plan.

 

“Plan Year” “means the 12-month period beginning on January 1 and ending on
December 31.

 

“Qualified Plan” means either the qualified defined benefit pension plan adopted
by the Cooperative or the qualified defined contribution pension plan adopted by
the Cooperative.

 

“RS Plan Benefit Election Date” means the date on or after a Participant’s
Normal Retirement Date on which a Participant elects to commence benefits from
the RS Plan but has not separated from service and thus may continue to accrue
benefits under the RS Plan.

 

“Retirement Security Plan” or “RS Plan” means the RS Plan or other qualified
defined benefit pension plan adopted by the Cooperative that sponsors this EBR.

 

“Subsequent Vesting Date” means a vesting date occurring after the Initial
Vesting Date.

 

 

2.

Participation.  




3

 

--------------------------------------------------------------------------------

 

 

(a)

The participants in the EBR eligible for benefits shall be a select group of
management or highly compensated employees of the Cooperative whose compensation
exceeds the limits of Code § 401(a)(17) and/or whose benefit exceeds the limits
of § 415, and who are designated in writing by the Board on any Addendum as
participants, and who on the date of their attainment of the Normal Retirement
Date, or upon such other date as the Board may designate, have a Pension
Limitation, as defined in any Addendum to this EBR, applied to reduce the amount
of payment that would otherwise be payable by a Qualified Plan sponsored by
NRECA or directly by the Cooperative.  

 

 

3.

Benefit Payment.

 

 

(a)

The EBR Benefit payable for a Participant under the EBR is the amount of the
Pension Limitation for the Participant as outlined in any Addendum to this
Plan.  A Participant may have multiple Pension Limitations defined on multiple
Addenda to this Plan.

 

 

(b)

The EBR Benefit shall be paid as a single lump sum as of the vesting date
defined on any Addendum to this Plan.

 

 

(c)

When calculating an EBR Benefit, the Cooperative shall ensure that periods of
benefit service as defined in any Addendum are only included once in any
determination of EBR Benefit accruals.  To do so, the Cooperative shall include
in the calculation all amounts from any RS Plan:

 

 

i.

Paid in cash to the Participant or his or her beneficiary,

 

ii.

Transferred to any individual retirement account or annuity for the benefit of
the Participant or Beneficiary, or

 

iii.

Transferred to the Participant’s account in the NRECA 401(k) Pension Plan.

 

 

(e)

If a Participant attains the stated vesting date, but continues to be employed
by the Cooperative, any subsequent EBR accruals are subject to the following
conditions:

 

 

i.

Subsequent Vesting Date established by the Board, if any, shall not be less than
24 months from the previous vesting date, provided that the Cooperative must
establish the subsequent vesting date no later than sixty (60) days following
the original vesting date;

 

 

ii.

If no Subsequent Vesting Date is established, then the first day of each Plan
Year shall be treated for Section 4 as a new Subsequent Vesting Date.  Further
benefits under the EBR shall be calculated as of the last day worked in each
Plan Year and benefits shall become payable no later than the last day worked in
each Plan Year.  

 

 

iii.

In the event of either (i) or (ii) above, the Pension Limitation shall be
calculated for each benefit payment.  In addition, any subsequent EBR Benefit
shall be offset to take into account any EBR Benefit previously paid to the
Participant by adding the differences between the accrued benefits determined
for each of the items (i) and (ii) described in the Pension Limitation
definition for the previous payments to the amount under (ii) in the Pension
Limitation definition for the current payment.

 




4

 

--------------------------------------------------------------------------------

 

 

 

 

(f)

If the Cooperative elects to restore benefits using a Defined Benefit EBR
Calculation as outlined on any Addendum to this Plan, and if a Participant
incurs an RS Plan Benefit Election Date prior to the Participant’s Initial
Vesting Date, then the Participant’s Pension Limitation as defined on any
Addendum to this Plan shall be determined as of such date and the Participant’s
benefit under this Plan shall be based on such amount with respect to
participation in the RS Plan through the RS Plan Benefit Election Date.  

 

 

i.

The lump sum value of such amount may, solely in the discretion of the
Cooperative, be credited to an account.  The account shall be adjusted based
upon the investment experience of such amount whether held in trust or otherwise
separately accounted for, to provide the basis pursuant to which earnings and
losses may be attributed and credited to the account of the Participant.  The
investment vehicle, vehicles, or funds for purposes of measuring the value of
the amount credited to the account of the Participant shall be determined by the
Cooperative.  However, the Participant, in the sole discretion of the
Cooperative, may designate the investment vehicle to be used for purposes of
measuring the value of the amount credited to the account of the
Participant.  Neither the trustee of the trust with respect to which assets may
be held nor the Cooperative shall be obligated to make actual investments in any
such investment vehicles or funds.  The account established pursuant to this
subsection (f) shall be maintained for bookkeeping purposes only and shall not
represent any actual investment made by the Cooperative or a trust.  The
Participant shall at all times remain an unsecured creditor of the
Cooperative.  If the Cooperative decides not to credit an account based on
investment experience as described in this subsection (f), then the
Participant’s benefit under this Plan, if and when paid, shall be based on such
amount with respect to periods of participation in the RS Plan through the RS
Plan Benefit Election Date.

 

 

4.

Benefit Forfeitable by Participant.

 

 

(a)

The benefit described in any Addendum to this Plan is subject to a substantial
risk of forfeiture.  The benefit shall be forfeited in its entirety if the
Participant’s employment with the Cooperative is terminated by Cooperative for
Cause or terminated by Participant without Good Reason before the vesting date
the Cooperative has specified on any Addendum.  For purposes of this default
rule, in the case of a Cooperative’s RS Plan that defines Normal Retirement Date
as the earlier of a stated age or completion of a stated years of service,
participation, or similar measure, the Normal Retirement Age for vesting shall
be the stated age.

 

 

(b)

In any event, no forfeiture shall occur if the termination of the Participant’s
employment with the Cooperative is caused by death, Disability, termination by
Cooperative without Cause, or voluntary termination by Participant for Good
Reason.  Only the following shall constitute “Cause” for forfeiture upon
Cooperative’s termination of Participant’s employment:

 

 

 

i.

gross incompetence, insubordination, gross negligence, willful misconduct in
office or breach of a material fiduciary duty, which includes a material breach
of confidentiality, owed to Cooperative;

 




5

 

--------------------------------------------------------------------------------

 

 

 

ii.

conviction of a felony, a crime of moral turpitude or commission of an act of
embezzlement or fraud against Cooperative;

 

 

iii.

Participant’s material failure to perform a substantial portion of his or her
duties and responsibilities; but only after Employer provides Participant
written notice of such failure and gives him or her thirty (30) days to remedy
the situation, or such failures reoccur after such written notice and an
opportunity to cure has been provided;

 

 

iv.

deliberate dishonesty of Participant with respect to Cooperative; and

 

 

v.

a violation of one of Cooperative’s written policies which is not cured, if
curable, within thirty (30) days after written notice is delivered to
Participant or such violation reoccurs after such written notice and an
opportunity to cure has been provided.  

 

“Good Reason” shall mean the occurrence of one or more of the following events
arising without the express written consent of Participant, but only if
Participant notifies Cooperative in writing of the event within sixty (60) days
following the occurrence of the event, the event remains uncured after the
expiration of thirty (30) days from receipt of such notice, and Participant
resigns effective no later than thirty (30) days following Cooperative’s failure
to cure the event:

 

 

i.

a material diminution of Participant’s base salary and/or benefits;

 

 

ii.

a material diminution in Participant’s authority, duties, or responsibilities;

 

 

iii.

a material diminution in the authority, duties, or responsibilities of the
supervisor to whom Participant is required to report, including a requirement
that the President and Chief Executive Officer report to a corporate officer or
employee instead of reporting directly to the board of directors of Cooperative;

 

 

iv.

a material diminution in the budget over which Participant retains authority;

 

 

v.

cooperative requiring Participant to be permanently based anywhere other than
within fifty (50) miles of Participant’s job location immediately prior to the
reassignment; or

 

 

vi.

any other action that constitutes a material breach by Cooperative of any
employment agreement between Participant and Cooperative.

 

 

(c)

Participant’s eligibility for benefits under this plan shall not be
transferrable to another employer.

 

 

(d)

It is the intention of the Cooperative that the forfeiture provision of this EBR
shall constitute a substantial risk of forfeiture as defined in Code §
457(f)(3)(B).  




6

 

--------------------------------------------------------------------------------

 

 

 

5.

Timing and Form of Payment.

 

 

(a)

The EBR Benefit shall be payable to the Participant (or if deceased to his or
her Beneficiary) from the general assets of the Cooperative in a lump sum
payment immediately upon the lapse of the substantial risk of forfeiture
specified by the Cooperative in writing pursuant to Section 4, above, but in no
event later than two and a half months following the calendar year in which the
lapse of the substantial risk of forfeiture occurs; however, payments received
by a Participant in the year following the year of the lapse of the risk of
forfeiture shall be treated as includable income for the year the risk of
forfeiture lapsed.  The Cooperative has the sole responsibility for compliance
with the timely payment of EBR benefits.  Payment of benefits may be delayed if
calculation of the Pension Limitation cannot be performed for any reason
(including because necessary data is not available or has not been provided to
NRECA, or if Qualified Plan benefit elections are pending), but in no event will
payment occur later than two and a half months following the calendar year in
which the lapse of the substantial risk or forfeiture occurs.  If a Participant
has one or more Subsequent Vesting Dates, then payment shall occur no later than
two and a half months following the calendar year in which each such Subsequent
Vesting Date occurs.

  

 

(b)

The Cooperative shall make arrangements to satisfy any federal, state or local
income tax withholding requirements, employment taxes, or other requirements
applicable to the granting, crediting, vesting, or payment of benefits under the
Plan.  There shall be deducted from any payment under the Plan or any other
compensation payable to the Participant all taxes which are required to be
withheld by the Cooperative in respect to such payment or the Plan.  Determining
withholding and payment of taxes shall be the sole responsibility of the
Cooperative.

 

6. Termination and Amendment. The Board may amend any or all provision of this
Plan at any time by written instrument identified as an amendment effective as
of a specified date.  The EBR may be terminated in whole or in part at any time
by action of the Board.  However, no such termination or amendment shall reduce
any benefit accrued by a Participant in this Plan prior to the effective date of
the termination or amendment.  

 

7.Assets of the Plan and Benefit Payments.  The benefits under this EBR shall be
payable from the general assets of the Cooperative.  The Cooperative, in any
Addendum to this Plan, may elect to place assets either in an account held at a
regulated investment company in the name of the Cooperative or in a grantor
trust to provide itself with a source of funds to meet its liabilities under the
Plan, provided that the assets of such investment account or such trust remain
subject to the general creditors of the Cooperative.  No part of the
Participant’s benefit shall be liable for the debts, contracts, or engagements
of any Participant, nor shall a Participant’s benefit be subject to execution,
levy, attachment, or garnishment.  No Participant (or his or her successor or
assigns) shall have any right to alienate, anticipate, sell, transfer, encumber,
or assign any benefits or payment hereunder in any manner whatsoever.  

 

8.Death of Participant.

 

 

(a)

Death Prior to Vesting Date.  In the event of a Participant’s death prior to his
or her attainment of the Initial Vesting Date, the amount of vested benefits to
be paid to the Participant’s Beneficiaries is determined using the same
calculation methodology used in the Qualified Plan to determine the amount
payable to the Participant’s beneficiaries from the Qualified Plan.




7

 

--------------------------------------------------------------------------------

 

 

 

(b)

Termination by Cooperative without Cause or Termination by Participant for Good
Reason. In the event of termination by Cooperative without Cause, or voluntary
termination by Participant for Good Reason prior to his or her attainment of the
initial Vesting Date, the amount of vested benefits to be paid to Participant
shall be determined pursuant to section three and calculated as of the date of
termination.

 

 

(c)

Death Following Vesting Date.   In the event of the death of a Participant who
has attained an Initial Vesting Date or Subsequent Vesting Date and has received
an EBR benefit, the death benefit payable by the EBR is calculated using the
same methodology as used by the Qualified Plan to determine the amount of a
death benefit payable from the Qualified Plan including, if applicable, any
reductions in Qualified Plan payments to beneficiaries.  If the total of all EBR
benefits paid previously to the Participant, plus the amount due as a result of
death, exceed the total of the EBR benefit, no adjustment of the EBR benefit
previously paid will be made.  The EBR benefit will be separately calculated as
of the date of death and include the period of service measured from the date of
the most recent calculation and payment of an EBR benefit.

 

 

(d)

Beneficiary.  A Participant’s Beneficiary shall be designated at such times and
on the forms prescribed by the Board.  If the Participant fails to name a
Beneficiary, the Beneficiary shall be the Participant’s beneficiary under the RS
Plan.  

 

9.Disability.   A Participant who becomes Disabled, and whose participation in
the RS Plan continues under the RS Plan waiver, will cease accruing EBR benefits
as of the date on which he is determined to be Disabled.  The EBR benefit will
be calculated as of the date on which the Participant is declared Disabled, and
the Cooperative will distribute the benefit to the Participant within 60 days,
but in no event less than 2 ½ months following the end of the calendar year in
which the EBR benefit has vested due to Disability.

 

10.General Administrative Powers and Duties.  

 

 

(a)

General administration of the Plan shall be placed in the Board.  The Board
shall have the power to take all actions required to carry out the provisions of
the EBR and shall further have the following powers and duties which shall be
exercised in a manner consistent with the provisions of the EBR:

 

 

i.

To construe and interpret the provisions of the EBR and make rules and
regulations under the EBR to the extent deemed advisable by the Board,

 

 

ii.

To decide all questions as to eligibility to become a Participant in the EBR to
the extent the Board has not delegated that authority to the Cooperative,

 

 

iii.

To decide all questions as to the rights of Participants under the EBR,

 

 

iv.

To make any determinations as to the Pension Limitation (as defined in any
Addendum to this EBR) to be used when calculating benefits payable under this
EBR to any Participant,




8

 

--------------------------------------------------------------------------------

 

 

 

iv.

To file or cause to be filed all such reports and other statements as may be
required by any federal or state statute, agency or authority for the EBR, and

 

 

v.

To do such other acts as it deems necessary to administer the EBR, including the
establishment of any vesting date under this EBR, in accordance with the
provisions of this EBR or as may be required by law.

 

11.Grant of Discretion. In discharging the duties assigned to it under the EBR,
the Board and its delegates have the discretion and final authority to interpret
and construe the terms of the EBR; to determine coverage and eligibility for and
amount of benefits under the EBR; to adopt, amend, and rescind rules,
regulations and procedures pertaining to its duties under the EBR and the
administration of the EBR; and to make all other determinations deemed necessary
or advisable for the discharge of its duties or the administration of the
EBR.  The discretionary authority of the Board and its delegates is final,
absolute, conclusive and exclusive, and binds all parties so long as exercised
in good faith.  Any judicial review of any decision of the Board or its
delegates shall be limited to the arbitrary and capricious standard of review.

 

12.Claim Adjudicator.  All claims for benefits under the EBR shall be determined
by the Cooperative, which shall be the administrator and named fiduciary of the
Plan for purposes of Section 503 of ERISA with respect to adjudication of such
claims for benefits under the EBR.

 

13.Claim Procedure.  Upon the submission of a claim for benefits under the EBR
to the Cooperative notice of a decision with respect to the claim shall be
furnished within 90 days.  If circumstances require an extension of time for
processing the claim, written notice of the extension shall be furnished by the
Cooperative to the claimant prior to the expiration of the initial 90 day
period.  The notice of extension shall indicate the circumstances requiring the
extension and the date by which the notice of the decision with respect to the
claim shall be furnished.  Commencement of benefit payment shall constitute
notice of approval of a claim to the extent of the amount of approved
benefit.  If such claim is wholly or partially denied, such notice shall be in
writing and worded in a manner calculated to be understood by the claimant and
shall set forth (a) the reason or reasons for the denial, (b) specific reference
to pertinent provisions of the EBR on which the denial was based, (c) a
description of any additional material or information necessary for the claimant
to perfect the claim and an explanation of why such material or information is
necessary, and (d) an explanation of the claims review procedure.  If the
claimant is not notified of the decision in accordance with this Section, such
claim shall be deemed denied and the claimant shall then be permitted to proceed
with the claims review procedure provided below.

 

14.Claims Review Procedure.

 

 

(a)

Within 90 days following receipt of notice of a claim denial, or within 90 days
following close of the 90-day period referred to in Section 13 of the Plan, the
claimant must file an appeal of the denial of a claim in writing with the Board
requesting a review of such denial.

 

 

(b)

Prior to a decision on the appeal by the Board, the claimant or the claimant’s
duly authorized representative may review pertinent documents and submit issues
and comments in writing for consideration.  The issues and comments submitted by
a claimant or the claimant’s duly authorized representative shall supplement the
administrative record on which the appeal is to be decided and should contain
all of the additional information the claimant wishes to be considered in the
review.  




9

 

--------------------------------------------------------------------------------

 

 

 

(c)

Within 60 days following receipt of an appeal, the Board shall render a written
decision.  If circumstances require an extension of time for reviewing an
appeal, written notice of the extension shall be furnished to the claimant or
the claimant’s authorized representative prior to the commencement of the
extension.  If an extension of time is elected, the Board shall render its
decision within 120 days after receipt of the appeal.

 

 

(d)

The Board’s decision on the appeal shall be in writing, worded in a manner
calculated to be understood by the claimant, and shall set forth (a) the reason
or reasons for the decision and (b) specific reference to pertinent provisions
of the plan on which the decision is based.

 

 

(e)

Any action brought for judicial review of the Board’s decision may be made only
after the claims review process is completed and must commence within one year
of the date on which the Board renders its final decision to the claimant in
writing.

  

 

15.

Notices.

 

 

(a)

The Cooperative shall notify NRECA in writing upon the occurrence of any of the
following events:

 

 

i.

The date each plan Participant is vested in the EBR benefit and due a payment,

 

 

ii.

The payment of any benefits to a Participant in the EBR, including the amount
and time of the benefit payment,

 

 

iii.

The adoption, amendment or termination of the EBR, including a copy of the
signed EBR as adopted or amended and the Board resolution authorizing such
action or the resolution authorizing the termination of the EBR, and

 

 

iv.

The date on which the Participant incurs an RS Plan Benefit Election Date under
the RS Plan.

  

 

(b)

All notices sent to NRECA shall be mailed to the address provided by NRECA in
any Consulting Services Agreement to which NRECA and the Cooperative are both a
party.

 

16.No Right to Employment.   Nothing in the EBR shall constitute, nor be
interpreted to constitute, a promise or representation of the employment or
continued employment of any individual by the Cooperative or other entity.

 

17.No Waiver or Estoppel.  No term, condition or provision of the EBR shall be
deemed to have been waived, and there shall be no estoppel against the
enforcement of any provision of the EBR, except by written instrument of the
party charged with such waiver or estoppel.  No such written waiver shall be
deemed a continuing waiver unless specifically stated therein, and each such
waiver shall operate only as to the specific term or condition waived and shall
not constitute a waiver of such term or condition for the future or as to any
act other than that specifically waived.




10

 

--------------------------------------------------------------------------------

 

 

18.Misstatements of Information.  In the event of any misstatement of any fact
affecting benefits and eligibility for benefits, the true facts shall be used to
determine eligibility and benefits.

 

19.Applicable Law.  The provisions of this EBR shall be construed according to
the laws of the State Virginia, , except as preempted by Federal law and in
accordance with the Code and ERISA.

 

20.Code § 409A.  The Plan is intended to be exempt from Code § 409A as a
short-term deferral plan because benefits under the Plan must be paid no later
than two and a half months following the calendar year in which the lapse of the
substantial risk of forfeiture occurs.  However, to the extent that for any
reason any benefit provided under the Plan is treated as deferred compensation
for purposes of Code § 409A, then notwithstanding any provision to the contrary
in this EBR, each provision in this EBR shall be interpreted to comply with Code
§ 409A and the guidance issued thereunder.  Any provision of the EBR that would
conflict with such requirements shall not be valid or enforceable.

 

IN WITNESS WHEREOF, Cooperative has caused this document to be executed
effective as of April 9, 2019.  

 

 

 

Old Dominion Electric Cooperative

 

 

Cooperative

 

 

 

(Seal)

 

 

 

 

 

Date: 04/09/2019

 

By:  /s/ J. William Andrew

 

 

Board Chairman

 

 




 

11

 

--------------------------------------------------------------------------------

 

Addendum to the Executive Benefit Restoration Plan

 

Old Dominion Electric Cooperative

 

Tax-Exempt Cooperative

 

 

 

Section 1:  Description of Benefit

 

This plan is designed to restore benefits limited under a Qualified Plan.  Where
designated, the benefits provided under this EBR shall be referred to as the
Pension Limitation and determined under the following methodology:

 

“Pension Limitation” means the difference between (i) the single sum equivalent
of the Participant’s accrued benefit from the RS Plan as calculated by NRECA
without limitations provided in either Code § 401(a)(17), Code § 415, or both;
and (ii) the Participant’s accrued benefit from the RS Plan as calculated by
NRECA after application of the limitations of Code § 401(a)(17), Code § 415, or
both; each of which is generally calculated at the time a Participant is
entitled to a payment hereunder.  For purposes of determining a Participant’s
Pension Limitation, the definitions and rules in the RS Plan shall apply to this
Plan, unless otherwise provided herein.  The Pension Limitation may be capped at
a certain dollar amount as described below.

 

The Participants listed on this Addendum shall receive benefits under this Plan
as shown below.  Under no circumstances shall a Participant or other Employee
who is not listed on this Addendum be entitled to the benefits described in this
Addendum.

 

All Participants listed on this Addendum shall receive benefits calculated in
the manner elected by the Cooperative on this Addendum.  The Cooperative shall
elect one of the calculation methods listed as calculation methods, 1, 2, 3, 4,
5, or 6.  If a Participant is listed on both this Addendum and one or more other
Addenda adopted by the Cooperative, then the Participant shall be eligible for
the benefit calculations described on each Addendum.

 

EBR Plan Service

 

For purposed of calculating a benefit for each Participant in the EBR listed on
this Addendum, the Cooperative will:

 

☐  Use all Qualified Plan service earned at NRECA member cooperatives

 

☒  Use only Qualified Plan service earned while employed by the Cooperative

 

☐  Use all Qualified Plan service earned from [insert date of employment].

 

Defined Benefit EBR Calculation

 

Benefit Calculation Method 1

 

☒  The portion of the Pension Limitation attributable to Code §§ 401(a)(17) and
415




 

 

--------------------------------------------------------------------------------

 

 

☐  This benefit shall not exceed [insert dollar amount]

 

☒  This benefit shall not have a specific dollar limitation

 

Benefit Calculation Method 2

 

☐  The Pension Limitation determined by only applying Code § 401(a)(17) and
disregarding the Pension Limitation attributable to Code § 415.

 

☐  This benefit shall not exceed [insert dollar amount]

 

☐  This benefit shall not have a specific dollar limitation

 

Benefit Calculation Method 3

 

☐  The portion of the Pension Limitation attributable to Code § 415, after first
applying Code § 401(a)(17) in the determination of benefits

 

☐  This benefit shall not exceed [insert dollar amount]

 

☐  This benefit shall not have a specific dollar limitation

 

Defined Contribution EBR Calculation

 

Benefit Calculation Method 4

 

☐  The following amount annually [insert dollar amount credited to a nominal
benefit accumulation account]:

 

The above account shall be credited with interest as follows [describe]

 

Benefit Calculation Method 5

 

☐  The amount of the Co-op’s annual elected matching contribution of [insert
percent] % under the 401(k) Plan that is restricted under Code § 401(a)(17) and
an additional matching contribution of [insert percent] %.  

 

The above account shall be credited with interest as follows [describe]

 

 




 

 

--------------------------------------------------------------------------------

 

Section 2.  Participants and Vesting Dates

 

The terms and conditions described in this Addendum for the purpose of earning,
and vesting in the benefits under this plan will apply to the following
Participant(s):

 

 

Participant

Vesting Date

1.

Marcus Harris

January 2, 2029

2.

Bryan Rogers

January 2, 2029

3.

Kirk Johnson

January 2, 2030

4.

 

 

5.

 

 

 

Section 3.  Lapse of Substantial Risk of Forfeiture

 

The lapse of the substantial risk of forfeiture occurs when the Participant
attains their vesting date, and shall cause the Participant to become 100%
vested in the value of the EBR benefit determined as of the vesting date.  Such
benefit shall be includable as income in the year that the substantial risk of
forfeiture lapses.

 

Section 4.  Plan Provisions EBR

 

All terms and conditions of the EBR plan document shall apply as described in
the document to which the Addendum is a part.  This Addendum serves to identify
the Participants of the EBR, the methodology of determining the benefits payable
to each Participant, and the event that causes the substantial risk of
forfeiture to lapse and does not otherwise alter any terms and conditions of the
EBR.

 

Section 5.  Assets of the Plan and Benefit Payments.

 

As described in Section 7 of the Plan, the Cooperative hereby makes an election
as to whether to invest assets at a regulated investment company or place assets
in a grantor trust:

 

☒  The Cooperative does elect to set aside assets as described above.

 

☐  The Cooperative does not elect to set aside assets as described above.

 

Addendum Effective Date:

 

This Addendum describes the benefits under the Executive Benefit Restoration
(EBR) Plan adopted by Old Dominion Electric Cooperative, the Cooperative,
effective April 10, 2019.  

 

 